Title: To James Madison from William Savage, 7 December 1801
From: Savage, William
To: Madison, James


					
						Copy
						Sir
						Kingston Jamaica December 7th. 1801
					
					Annexed is a Copy of my last Since which I have requested of Admiral Montigue the general liberation of all American Seamen.  By this measure, I flatter myself I have anticipated the Presidents wish.  For his Satisfaction I inclose a Copy of my letter & the admirals answer.
					I formerly intimated that it was proper to insert in all Certificates of Native  Americans the place of their Birth particularly & I again beg leave to recommend the measure.  But for this I am convinced a great number of native Americans would have been discharged.  I have the Honour to be with Respect—Your Obed Hume. Sert.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
